370 S.E.2d 235 (1988)
322 N.C. 485
STATE of North Carolina
v.
Judy Faye WATSON.
No. 112P88.
Supreme Court of North Carolina.
June 2, 1988.
Steven F. Bryant, Asst. Atty. Gen., Raleigh, for the State.
Arthur M. Schwartz and James, McElroy & Diehl, Charlotte, for defendant.

ORDER
Upon consideration of the notice of appeal from the North Carolina Court of Appeals, filed by Attorney General in this matter pursuant to G.S. § 7A-30, the following order was entered and is hereby certified to the North Carolina Court of Appeals: the appeal is
"Dismissed by order of the Court in conference, this the 2nd day of June 1988."
Upon consideration of the petition filed by Attorney General in this matter for discretionary review of the decision of the North Carolina Court of Appeals pursuant to G.S. 7A-31, the following order was entered and is hereby certified to the North Carolina Court of Appeals:
"Denied by order of the Court in conference, this the 2nd day of June 1988."